DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-23 are pending in the application. Amended claims 1, 6, 11, and 12 and cancelled claim 10 have been noted. The amendment filed 4/21/22 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments, see p. 6-7, filed 4/21/22, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that the sweeping generalization that selective layers were suitable for integrated circuits does not provide rationale for modifying Romero with the teachings of Bristol and Bristol doesn’t teach a specific precursor and reactant as now claimed, wherein Marsh is related to a blocking material. This is found persuasive because Romero and Bristol do not teach that the first precursor is a first metal precursor and the first reactant comprises an oxygen source. Bristol briefly mentions dielectric-on-dielectric deposition by ALD (p. 14, lines 1-25) and an aminosilane reacting with a hydroxylated surface selectively (p. 16, lines 5-10). While Marsh discloses precursors and reactants that may be used to deposit dielectric materials in the context of a blocking material, Marsh wouldn’t suggest that such may deposit the dielectric materials selectively to a metal surface as claimed. The rejection of claim 1 has been withdrawn. 
Applicant’s arguments regarding the nonstatutory double patenting rejection of claim 10 have been fully considered and are persuasive for the same reasons as discussed above related to Marsh. The previous double patenting rejections have been withdrawn in light of the amended claims and applicant’s arguments.
Allowable Subject Matter
Claims 1-9 and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest selectively depositing a dielectric material on a dielectric surface of a substrate relative to a metal surface of the substrate by a vapor deposition process comprising at least one deposition cycle comprising alternately and sequentially contacting the substrate with a first metal precursor and first reactant comprising an oxygen source; and selectively depositing a metal on the metal surface of the substrate relative to the dielectric surface of the substrate by a vapor deposition process comprising at least one deposition cycle comprising alternately and sequentially contacting the substrate with a second metal precursor and second reactant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715